Name: Council Regulation (EC) No 2052/98 of 24 September 1998 further amending Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: trade;  fisheries;  tariff policy;  competition;  Europe
 Date Published: nan

 EN Official Journal of the European Communities29. 9. 98 L 264/17 COUNCIL REGULATION (EC) No 2052/98 of 24 September 1998 further amending Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Articles 8(9) and 9 thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (2), and in particular Articles 13(9) and 15 thereof, Having regard to the proposal submitted by the Commis- sion after consulting the Advisory Committee, Whereas: A. PROVISIONAL MEASURES (1) In the framework of the anti-dumping and anti- subsidy investigations initiated by two separate notices published in the Official Journal of the European Communities (3), the Commission accepted, by Decision 97/634/EC (4), undertakings offered by the Kingdom of Norway and by 190 Norwegian exporters. (2) The text of the undertakings specifically provides that failure to comply with the reporting obliga- tions and, in particular, failure to submit the quar- terly report within the prescribed time-limit except in case of force majeure, would be construed as a breach of the undertaking. (3) For the fourth quarter of 1997, 12 Norwegian exporters failed to comply with their obligation to present a report within the prescribed time limit or did not submit any report at all. These exporters did not provide any evidence of force majeure to justify such late reporting or non-reporting. On this basis, the Commission had reasons to believe that these companies had breached the terms of their undertakings. (4) Consequently, the Commission, by Regulation (EC) No 1126/98 (5), hereinafter referred to as the provi- sional duty Regulation', imposed provisional anti- dumping and countervailing duties on imports of farmed Atlantic salmon falling within CN codes ex 0302 12 00, ex 0304 10 13, ex 0303 22 00 and ex 0304 20 13 originating in Norway and exported by the 12 companies listed in the Annex to that Regu- lation. By the same Regulation, the Commission deleted the companies concerend from the Annex to Decision 97/634/EC listing the companies, from which undertakings were accepted. B. SUBSEQUENT PROCEDURE (5) All 12 Norwegian companies subject to the provi- sional duties received disclosure in writing concerning the essential facts and considerations, on the basis of which these provisional duties were imposed. (6) Within the time limit set in the provisional duty Regulation, some of the Norwegian companies concerned submitted comments in writing. (7) Subsequent to the written submissions received, the Commission sought and examined all information it deemed necessary for the purpose of a definitive determination on the apparent violations. (8) None of the companies, which failed to respect their reporting obligations, submitted any valid evidence of force majeure as would have been necessary under the terms of the undertaking in order to lawfully justify such failure. In the absence of specific provisions in this regard in Regulation (EC) No 384/96, hereinafter referred to as the basic anti-dumping Regulation', and in Regulation (EC) No 2026/97, hereinafter referred to as the basic anti-subsidies Regulation', and in accordance with the case law of the Court of Justice, the justification invoked by each company as circumstances constituting force majeure can only be recognised as such where the failure was the inevitable result of an extraneous cause which could not reasonably have been foreseen or pre- empted and made it objectively impossible for the company concerned to comply with its obligations. (1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18). (2) OJ L 288, 21. 10. 1997, p. 1. (3) OJ C 235, 31. 8. 1996, p. 18 and OJ C 235, 31. 8. 1996, p. 20. (4) OJ L 267, 30. 9. 1997, p. 81. (5) OJ L 157, 30. 5. 1998, p. 82. EN Official Journal of the European Communities 29. 9. 98L 264/18 In this regard, all circumstances invoked by the parties concerned, e.g. the illness of staff members for a few days, or the intense activity of other fish productions, cannot be considered as circumstances constituting force majeure. (9) Two out of the twelve exporters listed in Annex I, i.e. Gigante Fiskekroken A/S and Melands RÃ ¸keri Eftf. A/S (1), have notified the Commission that they have changed their names and requested that the newly named companies be allowed to enter new undertakings as newcomers. However, the Commission is of the view that a simple change of name of a company is not sufficient to bring a party within the scope of Article 2 of Council Regulation (EC) No 1890/97 of 26 September 1997 imposing a definitive anti-dumping duty on imports of farmed Atlantic salmon originating in Norway (2) or Article 2 of Council Regulation (EC) No 1891/97 of 26 September 1997 imposing a definitive countervailing duty on imports of farmed Atlantic salmon originating in Norway (3). C. DEFINITIVE MEASURES (10) The interested parties were informed of the essen- tial facts and considerations, on the basis of which it was intended to confirm the withdrawal of the Commissions acceptance of their undertaking and to recommend the imposition of definitive anti- dumping and countervailing duties and the defin- itive collection of the amounts secured by way of provisional duties. They were also granted a period, within which to make representations subsequent to this disclosure. (11) In view of the comments submitted, it is concluded that definitive anti-dumping and countervailing duties should be imposed on imports of farmed Atlantic salmon originating in Norway and exported by the companies listed in Annex I. (12) The investigations, which led to the undertakings, were concluded by a final determination as to dumping and injury by Regulation (EC) No 1890/ 97, and by a final determination as to subsidisation and injury by Regulation (EC) No 1891/97. Therefore, in accordance with Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidies Regulation, the rate of the definitive duties for the twelve Norwegian compa- nies should be fixed at the level of the duties established in those two Regulations. D. DEFINITIVE COLLECTION OF PROVI- SIONAL DUTIES (13) A breach of undertaking has been established in relation to the twelve exporters having violated their undertakings. Therefore, it is considered necessary that the amounts secured by way of provisional anti-dumping and countervailing duties be definitively collected at the level of the defin- itive duties. (14) The Annex to Regulation (EC) No 1890/97 and the Annex to Regulation (EC) No 1891/97, exempting the parties listed therein from the relevant duty, should be amended to remove the exemption from the 12 companies listed in Annex I to this Regula- tion, HAS ADOPTED THIS REGULATION: Article 1 1. The Annex to Regulation (EC) No 1890/97 shall be replaced by Annex II hereto. 2. The Annex to Regulation (EC) No 1891/97 shall be replaced by Annex II hereto. Article 2 The amounts secured by way of the provisional anti- dumping and countervailing duties imposed by Regula- tion (EC) No 1126/98 in relation to farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (Taric code: 0302 12 00*19), ex 0304 10 13 (Taric code: 0304 10 13*19), ex 0303 22 00 (Taric code: 0303 22 00*19) and ex 0304 20 13 (Taric code: 0304 20 13*19) originating in Norway and exported by the companies listed in the Annex I to this Regulation shall be definitively collected. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. (1) The new names are Gigante Sild A/S and Rokespesialisten A/S, respectively. (2) OJ L 267, 30. 9. 1997, p. 1. Regulation as last amended by Regulation (EC) No 772/98 (OJ L 111, 9. 4. 1998, p. 10). (3) OJ L 267, 30. 9. 1997, p. 19. Regulation as last amended by Regulation (EC) No 772/98 (OJ L 111, 9. 4. 1998, p. 10). EN Official Journal of the European Communities29. 9. 98 L 264/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1998. For the Council The President N. MICHALEK EN Official Journal of the European Communities 29. 9. 98L 264/20 ANNEX I List of companies subject to definitive anti-dumping and countervailing duties UT No Company name Taric additionalcode 19 A/S Nortraders Ltd 8117 45 Fader Martin A/S 8142 55 Gigante Fiskekroken A/S 8152 59 Gunnar Klo A/S 8301 71 Inter Road A/S 8173 95 Melands RÃ ¸keri Eftf. A/S 8199 106 Niscan Corporation A/S 8212 109 Nor-Trade International 8215 125 Norway Seafarms A/S 8313 136 Oster Sea Products A/S 8241 138 Pero Food A/S 8243 186 Vest Agentur A/S 8320 EN Official Journal of the European Communities29. 9. 98 L 264/21 UT No Company name Taric additional code ANNEX II List of companies benefiting from undertakings 1 A. Ovreskotnes A/S 8095 3 Agnefest Seafood 8325 5 Alsvag Fiskeprodukter A/S 8098 7 Aqua Export A/S 8100 8 Aqua Partner A/S 8101 11 Arctic Group International 8109 13 Artic Superior A/S 8111 14 Arne Mathiesen A/S 8112 15 A/S Aalesundfisk 8113 16 A/S Austevoll Fiskeindustri 8114 17 A/S Keco 8115 20 A/S Refsnes Fiskeindustri 8118 21 A/S West Fish Ltd 8119 22 Astor A/S 8120 23 Atlantic King Stranda A/S 8121 24 Atlantic Seafood A/S 8122 26 Borkowski &amp; Rosnes A/S 8124 27 BrÃ ¸drene Aasjord A/S 8125 28 BrÃ ¸drene Eilertsen A/S 8126 30 BrÃ ¸drene Remo A/S 8128 31 Christiansen Partner A/S 8129 32 Clipper Seafood A/A 8130 33 Coast Seafood A/S 8131 35 Dafjord Laks A/S 8133 36 Delfa Norge A/S 8134 EN Official Journal of the European Communities 29. 9. 98L 264/22 UT No Company name Taric additional code 39 Domstein Salmon A/S 8136 41 Ecco Fisk &amp; Delikatesse 8138 42 Edvard Johnsen A/S 8139 43 Eurolaks A/S 8140 44 Euronor A/S 8141 46 Fiskeforsyningen A/S 8143 47 Fjord Aqua Group A/S 8144 48 Fjord Trading Ltd A/S 8145 49 Fonn Egersund A/S 8146 50 Fossen A/S 8147 51 Fresh Atlantic A/S 8148 52 Fresh Marine Company A/S 8149 53 Fryseriet A/S 8150 58 Grieg Seafood A/S 8300 60 Haafa fisk A/S 8302 61 Hallvard LerÃ ¸y A/S 8303 62 HerÃ ¸y Filetfabrikk A/S 8304 64 Hirsholm Norge A/S 8306 65 Hitramat &amp; Delikatesse A/S 8154 66 Hydro Seafood Sales A/S 8159 67 Hydrotech-gruppen A/S 8428 68 Icelandic Freezing Plants N. A/S 8165 70 Incofood A/S 8172 72 Inter Sea A/S 8174 75 Janas A/S 8177 76 Joh. H. Pettersen A/S 8178 77 Johan J. Helland A/S 8179 EN Official Journal of the European Communities29. 9. 98 L 264/23 UT No Company name Taric additional code 79 Karsten J. Ellingsen A/S 8181 80 Kr. Kleiven &amp; Co. A/S 8182 82 Labeyrie Norge A/S 8184 83 Lafjord Group A/S 8185 84 Langfjord Laks A/S 8186 85 Leica Fiskeprodukter 8187 86 Leonhard Products A/S 8423 87 Lofoten Seafood Export A/S 8188 88 Lorentz A. Lossius A/S 8189 89 Ma-vo Norge A/S 8190 90 Marex A/S 8326 92 Marine Seafood A/S 8196 93 Marstein Seafood A/S 8197 96 Memo Food A/S 8200 98 Midsundfisk A/S 8202 99 Myre SjÃ ¸mat A/S 8203 100 Naco Trading A/S 8206 101 Namdal Salmon A/S 8207 104 NergÃ ¥rd A/S 8210 105 Nils Williksen A/S 8211 107 Nisja Trading A/S 8213 108 Nor-Food A/S 8214 111 Nordic Group A/SA 8217 112 Nordreisa Laks A/S 8218 113 Norexport A/S 8223 114 Norfi Produkter A/S 8227 115 Norfood Group A/S 8228 EN Official Journal of the European Communities 29. 9. 98L 264/24 UT No Company name Taric additional code 116 Norfra Eksport A/S 8229 117 NorMan Trading Ltd A/S 8230 119 Norsk Akvakultur A/S 8232 120 Norsk SjÃ ¸mat A/S 8233 121 Northern Seafood A/S 8307 122 Nortrade A/S 8308 123 Norway Royal Salmon Sales A/S 8309 124 Norway Royal Salmon A/S 8312 126 Norway Seafoods A/SA 8314 128 Norwell A/S 8316 129 Notfisk Arctic A/S 8234 130 Nova Sea A/S 8235 134 Ok-Fish Kvalheim A/S 8239 137 Pan Fish Sales A/S 8242 140 Polar Seafood Norway A/S 8247 141 Prilam NorvÃ ¨ge A/S 8248 142 Pundslett Fisk 8251 143 Roger A/S 8253 144 Rolf Olsen Seafood A/S 8254 145 Ryfisk A/S 8256 146 RÃ ¸rvik Fisk-og fiskematforretning A/S 8257 147 Saga Lax Norge A/S 8258 148 Saga Lax Nord A/S 8259 149 Salomega A/S 8260 151 Sangoltgruppa A/S 8262 153 Scanfood A/S 8264 154 Sea Eagle Group A/S 8265 EN Official Journal of the European Communities29. 9. 98 L 264/25 UT No Company name Taric additional code 155 Sea Star International A/S 8266 156 Sea-Bell A/S 8267 157 Seaco A/S 8268 158 Seacom A/S 8269 159 Seacom Nord A/S 8270 160 Seafood Farmers of Norway Ltd A/S 8271 161 Seanor A/S 8272 162 Sekkingstad A/S 8273 164 Sirena Norway A/S 8275 165 Kinn Salmon A/S 8276 166 Skarpsno Mat 8277 167 SL Fjordgruppen A/S 8278 168 SMP Marine Produkter A/S 8279 171 Stavanger RÃ ¸keri A/S 8282 172 Stjernelaks A/S 8283 174 Stolt Sea Farm A/S 8285 175 Storm Company A/S 8286 176 Superior A/S 8287 177 Svenodak A/S 8288 178 Terra Seafood A/S 8289 180 Timar Seafood A/S 8294 182 Torris Products Ltd. A/S 8298 183 Troll Salmon A/S 8317 187 Vie de France Norway A/S 8321 188 Vikenco A/S 8322 189 Wannebo International A/S 8323 190 West Fish Norwegian Salmon A/S 8324 191 Nor-Fa Food A/S 8102